Order                                                                                           Michigan Supreme Court
                                                                                                      Lansing, Michigan

  June 2, 2017                                                                                            Stephen J. Markman,
                                                                                                                    Chief Justice

  155047                                                                                                       Brian K. Zahra
                                                                                                       Bridget M. McCormack
                                                                                                             David F. Viviano
                                                                                                         Richard H. Bernstein
  PNC BANK,                                                                                                     Joan L. Larsen
                   Plaintiff-Appellant,                                                                      Kurtis T. Wilder,
                                                                                                                         Justices
  v                                                                    SC: 155047
                                                                       COA: 333441
                                                                       Macomb CC: 2014-004005-CH
  ERCOLE DiSTEFANO, JOANNE DiSTEFANO,
  NORTH CRE VENTURE 2010-2, LLC, and
  FCI LENDER SERVICES, INC.,
            Defendants,
  and
  SELECT COMMERCIAL ASSETS, LLC,
             Defendant-Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the November 23, 2016
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        MARKMAN, C.J. (concurring).

         I concur in the Court’s order of denial. Plaintiff here relies heavily on Cordes v
  Great Lakes Excavating & Equip Rental, Inc, unpublished per curiam opinion of the
  Court of Appeals, decided June 7, 2012 (Docket No. 304003), in which that Court held
  that a mortgagor’s affidavit stating that an earlier mortgage on the property had been
  improperly discharged placed a subsequent purchaser on notice of the first mortgagee’s
  interest and the subsequent mortgagee’s interest was thus subordinate. Without
  determining whether Cordes was rightly decided, I write separately only to note that
  Cordes is clearly distinguishable from the instant case. In Cordes, the affidavit of
  erroneous discharge was recorded before the execution and recording of the second
  mortgage. Here, the affidavit of erroneous discharge was recorded after the second
  mortgage had been executed and recorded. Only the assignment of the second mortgage
  occurred after the affidavit of erroneous discharge had been recorded. Thus, whether
  unpublished or published, Cordes is distinguishable and does not, in my judgment,
  support plaintiff’s claim.



                              I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.
                              June 2, 2017
           t0530
                                                                                  Clerk